Citation Nr: 1131088	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-14 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty in the Marines from February 1966 to February 1968, with service in Vietnam from September 1966 to September 1967.  He also had national guard service from November 1974 to December 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2007, a statement of the case was issued in May 2008, and a substantive appeal was received in May 2008.  In June 2011, the Veteran testified during a hearing at the RO before the undersigned acting Veterans Law Judge.  A copy of the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of the merits of the claim for service connection for a psychiatric disorder claimed as PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the September 2003 rating decision denying service connection for PTSD includes evidence not previously submitted to decisionmakers which relates to an unestablished fact necessary to substantiate the claim and is neither cumulative nor redundant.



CONCLUSION OF LAW

New and material evidence has been received to reopen the previously-denied claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously-denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Service connection for PTSD was previously denied by the RO in September 2003.  The Veteran did not perfect an appeal of that decision, and it therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202.  If, however, new and material evidence is received with respect to a claim which has been disallowed, that claim will be reopened, and if reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision must be considered.  Evans.

Evidence of record at the time of the last prior decision included the service treatment records and the Veteran's service personnel records.  There was also an April 2003 VA psychiatric examination report which found that the Veteran had no psychiatric disability.

It was determined in the September 2003 denial that the evidence did not show PTSD.  

Evidence received since the final September 2003 decision includes an April 2006 private medical record reporting an impression of depression.  There is also now a March 2010 letter from private psychologist indicating that he had been following the Veteran for PTSD, depression, and anxiety; that the Veteran displayed the classic symptoms of PTSD associated with his traumatic time and wounds received in Vietnam; and that the Veteran's emotional problems are associated with his time in the Marines in the Vietnam combat zone.    

This new evidence relates to an unestablished fact necessary to substantiate the claim, and is not cumulative or redundant.  Hence, the claim is reopened with the submission of new and material evidence, and VA must review the claim in light of all the evidence, new and old.  38 C.F.R. § 3.156.  In this regard, while the new evidence does not address corroboration of the claimed stressful experiences during service, in determining whether the evidence is new and material, evidence is presumed credible for the sole purpose of determining whether the case should be reopened; determinations of credibility and weight are made after the claim is reopened.  Justus v. Principi, 3 Vet. App. 510 (1993).


ORDER

New and material evidence to reopen the claim for service connection for a psychiatric disorder claimed as PTSD, has been received. To that extent only, the appeal is granted.



REMAND

Review of the evidence of record reveals that the Veteran was assigned to the CoC, 1st SPBn, 1stMarDiv, during his service in Vietnam from September 1966 to September 1967, and that he had been a combat engineer for most of that time.  

Service personnel records show that the Veteran was stationed in DaNang, Vietnam in September 1966.  He reported in October 2006 that on or about September 6, 1966, he was on an operation when a marine was shot in the chest.  On his next operation, marines were shot and killed all around him, and one died in his arms trying to get help.  On another operation, they went out with 130 men and by the third day, all but 20 were dead or wounded.  Also, he had been assigned to a fire outpost for about 2 weeks or more, and they shot on it often all night long.  

In May 2008, the Veteran stated that he had worked ground support and that they had had to carry the bodies of their fellow soldiers to the landing zone to be picked up by Medevac Units.  

In March 2010, the Veteran indicated that the operation where they had lost two thirds of their men to death and wounded (this appears to be the same operation with 130 men that he mentioned in October 2006) had been during Operation Desoto, which his service personnel records indicate he participated in from January 26, 1967 to February 25, 1967.  This stressor would seem capable of verification.  

Also, during the pendency of this appeal, 38 C.F.R. § 3.304(f) (2010), pertaining to PTSD, was amended as follows:

(f)(3) if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  The Veteran had indicated to the VA psychiatric examiner in April 2003 that he had been fearful at the beginning and end of his tour of Vietnam.  

Given the foregoing, attempts should be made to verify service stressors.  Thereafter, the Veteran should be afforded a VA psychiatric examination to determine whether an acquired psychiatric disorder, to include PTSD, is or is not present, and if so, whether any acquired psychiatric disorder is related to service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more it cannot be considered a claim limited to only that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits that VA obtains in support of the claim.  The Court found that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition whatever it may be, causes him.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be contacted and asked to provide more specific information with regard to the nature of his duties in Vietnam, particularly where and when he was exposed to any combat activity during the time frame between September 1966 to early January 1967 when he was in Vietnam.  He should be asked to be as specific as possible with regard to any alleged incidents, because without more specific information it may be difficult to obtain corroborating information.

2.  VA should contact the Commandant of the Marine Corps, Headquarters, Personnel Management Support Branch (Code MSB-10), Quantico, Virginia 22134, or the Marine Corps Historical Center, Archives Section, Unit Diaries, Washington Navy Yard, 1254 Charles Morris Street, S.E., Washington, D.C. 20734.  The Marine Corps should be asked to provide the unit history or any information with regard to the activities of CoC, 1st SPBn, 1stMarDiv, during the Veteran's service in Vietnam from September 1966 to September 1967.  A failure to respond or a negative response to the request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, the Veteran and his representative should be notified in accordance with the provisions of 38 U.S.C.A. § 5103A.

3.  Thereafter, the Veteran should be accorded a psychiatric examination by a health care professional knowledgeable in psychiatry for the purpose of determining the nature and etiology of any current psychiatric disorder present.  Prior to the examination, the claims folder must be made available to the examiner for review.  A notation to this effect should be made in the record.  The examination should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including psychological testing, are to be performed, and the examiner should review the results of any testing prior to completing his or her report.  The examiner should identify all objective indications of a psychiatric disability.  A DSM-IV diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed, the elements supporting the diagnosis, to include any stressor elements, should be identified.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for such a diagnosis.  The examiner should specifically address whether it is more likely than not (that is, to a degree of probability greater than 50 percent), at least as likely as not (that is, a probability of 50 percent), or unlikely (that is, a probability of less than 50 percent) that any PTSD is a result of one or more of any identified in-service stressors, and the examiner should specify those stressors which are responsible.  If the Veteran does not meet the criteria for a diagnosis of PTSD due to an in-service stressor, the examiner should explain why.  It is noted that the term at least as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.  If any psychiatric disorder other than PTSD is diagnosed, the examiner should opine as to whether it is at least as likely as not that it is related to service.  A complete rationale for any opinion expressed should be provided.  If the examiner concludes that an opinion cannot be offered without engaging in speculation, then he or she should so indicate and explain why.

4.  The Veteran is hereby notified that it is his responsibility to provide more specific information with regard to claimed stressful experiences in service and report for scheduled examination.  He should be told that the consequences of failing to report for VA examination without good cause could mean denial of the claim.  38 C.F.R. § 3.655.

5.  Thereafter, VA should readjudicate the claim for entitlement to service connection for a psychiatric disorder claimed as PTSD.  If that benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, and the case should then be returned to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


